Harrington, Chancellor.
The bill is filed by Hill, a judgment debtor, under execution at the suit of Gar-man, the husband of Experience Lore, on a bond given by complainant to her dum sola. It alleges, as a ground for restraining the collection of the debt, that by an ante-nuptial contract the right to this and all Mrs. Lore’s property was vested in Donoho, as her trustee. The defendant contends that, even if this is true, the debtor has no right to relief,he being no party or privy to the ante-nuptial contract, nor interested in its specific performance so as to entitle him to ask for such relief. It is also objected that the trustee is no party to the suit; and, further, it is insisted that there is no sufficient proof of the execution and delivery of such a contract before Garman’s marriage with Mrs. Lore. These are the material points of the case.
*276In regard to the execution of an ante-nuptial contract and its object, I am satisfied,,on the proof, that such a contract was made, and for ¿Eefipurpose stated in the depositions and implied even" ih the answer, viz : to preserve the control of the property,,.to the parties respectively" after marriage, as it was before The bill alleges the execution of a paper appointing a trustee for the wife and vesting her property, in him for that purpose. The answer denies not the execution of a paper on the eve of the marriage, but suggests that its purpose was not to appoint a trustee but to provide that the wife might, after marriage, appoint such a a trustee, if she pleased. This is not probable, nor would it be possible in this form; for, though an unmarried woman might, before marriage,divest her property by conveying it to a trustee, and even retain the power of cancelling this after marriage, she could not,by a mere agreement, conveying nothing to a trustee, retain the power, after marriage, of making such a trustee at pleasure. Hor is it possible that the parties should meet a notary at the house of the intended trustee and procure his consent and acceptance of the trust and the formal execution of a paper as a mere memorandum that the woman retained the right, after marriage, to appoint him the trustee, if she pleased. And the reason assigned in the answer for destroying the paper, viz: that Mrs. Garman thought herself competent to manage her own property without the aid of a trustee, implies that such a trustee was appointed by that paper, with such power. And this is proved in the depositions of Gibbs and Donoho, which are sufficient, with the corroborating circumstances, to establish to my satisfaction the allegation of an ante-nuptial settlement, as stated by the complainant.
But the question remains whether this is sufficient for the complainant’s case ? It does not show any interest he has in the property sought to be preserved or protected by *277this agreement, nor any right he has to ask for its specific performance under a decree of this Court. The alleged ante-nuptial agreement was made to preserve Mrs. Lore’s right of property, by placing it under the protection of her trustee, Donoho. It was a private arrangement, designed to be private, in order to effect a purpose in which Mrs. Lore only was interested ; and the agreement never having been put on record there was no notice of it which could injuriously affect third persons. With respect to a contract, thus private in its origin, private in its object, not made known in any public form, surrendered in its very origin to the custody of the husband and by him destroyed, a debtor to the wife dum sola would be in no danger, either in a court of law or equity, from paying his debt to the husband on a judgment recovered by him as husband.
It is upon this ground only, as I can perceive, that the complainant comes into this Court to enjoin the collection of a debt, confessedly due from him to Mrs. Lore, by Mr. Harm an, her husband, on a judgment confessed to him as her husband. And to hold that every debtor of the wife is excused from paying his debt to thehusban d,because there is a private ante-nuptial agreement between the husband and wife, would be to rule that all debtors are bound to take notice of a transaction between other persons of which they have, and could have, no knowledge.
Preserving to the parties to these private agreements full power to enforce them so as to secure all their objects, it is better to leave third persons to their legal responsibilities, which, in such a case, give the husband a right to sue for his wife’s chose inaction and to recover it, unless the parties interested in this private arrangement, designed to change the course of the law, shall procure the establishment of that arrangement in such mode as will bind third persons.
Being of opinion that Mr. Hill’s payment of this judg*278ment would protect him against any claim by Mrs. Car-man’s trustee, I think the equity set up by his bill has failed; and I must, therefore, decree that the injunction heretofore ordered be dissolved, and that, the bill be dismissed with costs.